Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 1 of 11




                      EXHIBIT
                        "A"
Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 2 of 11




                        EXHIBIT
                         "A-1"
                                                    Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 3 of 11             1/27/2021 9:12 AM
                                                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                                                 Envelope No. 50070284
                                                                                                                                     By: Brenda Espinoza
                                                                                                                                Filed: 1/27/2021 9:12 AM
CertifiedDocumentNumber:94115319-Page1of3
CertifiedDocumentNumber:94115319-Page2of3   Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 4 of 11
                                                       Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 5 of 11


                                                                                                    CAUSE NO. 202103824

                                                    LISA ANDERSON                                               §                                            IN THE COURT OF

                                                                             Plaintiff,
                                                    VS.                                                         §                                      HARRIS COUNTY, TEXAS

                                                    PARKWAY PROPERTY INVESTMENTS, LLC and GWP
                                                    3800 BUFFALO SPEEDWAY, LLC
                                                                      Defendant.                                §                             61ST JUDICIAL DISTRICT COURT

                                                                                                        AFFIDAVIT OF SERVICE

                                                    On this day personally appeared Mauricio Segovia who, being by me duly sworn, deposed and said:

                                                    "The following came to hand on Jan 25,2021, 12:09 pm,

                                                                                            CITATION, PLAINTIFF'S ORIGINAL PETITION,

                                                    and was executed at 1999 BRYAN ST SUITE 900, DALLAS, TX 75201-3123 within the county of DALLAS at 10:34 AM on
                                                    Tue, Jan 26 2021, by delivering a true copy to the within named

                                                    PARKWAY PROPERTY INVESTMENTS, LLC, BY SERVING ITS REGISTERED AGENT, NATIONAL REGISTERED AGENTS INC.
                                                                              accepted by Intake Specialist: Lindsey Barrientez

                                                    in person, having first endorsed the date of delivery on same.

                                                    I am a person over eighteen (18) years of age and I am competent to make this affidavit. I am a resident of the State of
                                                    Texas. I am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. I am not a party to this
                                                    suit nor related or affiliated with any herein, and have no interest in the outcome of the suit. I have never been convicted
                                                    of a felony or of a misdemeanor involving moral turpitude. I have personal knowledge of the facts stated herein and they
                                                    are true and correct."




                                                                                                                        /
                                                                                                                    Certifica        • I         689
CertifiedDocumentNumber:94115319-Page3of3




                                                                                                                    Certification Expiration: 8/31/2022

                                                    BEFORE ME, a Notary Public, on this day personally appeared Mauricio Segovia, known to me to be the person whose
                                                    name is subscribed tofthe foregoing document and, being by me first duly sworn, declared that the statements therein
                                                    contained are within his or her personal knowledg and ape true and correct.

                                                    SUBSCRIBED AND SWORN TO ME ON


                                                                                                                    Notary Publi , State of Texas
                                                               olrg,
                                                                  - • 4eco
                                                                       %..      MARIA M SEGOVIA •
                                                                                MY COMMISSION EXPIRES
                                                              E* t
                                                              S- %            E      07/05/2021
                                                                   f4:- - c'i• NOTARY ID: 129480220
               Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 6 of 11




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 18, 2021


     Certified Document Number:        94115319 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 7 of 11




                      EXHIBIT
                       "A-2"
                                                    Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 8 of 11             1/27/2021 8:57 AM
                                                                                                            Marilyn Burgess - District Clerk Harris County
                                                                                                                                 Envelope No. 50069293
                                                                                                                                     By: Brenda Espinoza
                                                                                                                                Filed: 1/27/2021 8:57 AM
CertifiedDocumentNumber:94115214-Page1of3
CertifiedDocumentNumber:94115214-Page2of3   Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 9 of 11
                                                            Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 10 of 11


                                                                                                   CAUSE NO. 202103824

                                                    LISA ANDERSON                                                                                             IN THE COURT OF

                                                                             Plaintiff,
                                                    ' VS.                                                                                                HARRIS COUNTY, TEXAS

                                                    PARKWAY PROPERTY INVESTMENTS, LLC and GWP
                                                    3800 BUFFALO SPEEDWAY, LLC
                                                                      Defendant.                                                              61ST JUDICIAL DISTRICT COURT

                                                                                                   AFFIDAVIT OF SERVICE

                                                    On this day personally appeared Mauricio Segovia who, being by me duly sworn, deposed and said:

                                                      The following came to hand on Jan 25,2021, 12:11 pm,

                                                                                           CITATION, PLAINTIFF'S ORIGINAL PETITION,

                                                    and was executed at 1999 BRYAN ST SUITE 900, DALLAS, TX 75201-3123 within the county of DALLAS at 10:34 AM on
                                                    Tue, Jan 26 2021, by delivering a true copy to the within named

                                                              GWP 3800 BUFFALO SPEEDWAY, LLC, BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM
                                                                                    accepted by Intake Specialist: Lindsey Barrientez

                                                    in person, having first endorsed the date of delivery on same.

                                                    I ama person over eighteen (18) years of age and I am competent to make this affidavit. I am a resident of the State of
                                                    Texas. I am familiar with the Texas Rules of Civil Procedure as they apply to service of Process. I am not a party to this
                                                    suit nor related or affiliated with any herein, and have no interest in the outcome of the suit. I have never been convicted
                                                    of a felony or of a misdemeanor involving moral turpitude. I have perso         no ledge of the facts stated herein and they
                                                    are true and  correct."

                                                                                                                                014
                                                                                                                                 .
                                                                                                                   , unc o Se
                                                                                                                  /ertificat            #
                                                                                                                                           ____.;•;, 9
CertifiedDocumentNumber:94115214-Page3of3




                                                                                                                  Certification xpiration: 8/31/2022


                                                    BEFORE ME, a Notary Public, on this day personally appeared Mauricio Segovia, known to me to be the person whose
                                                    name is subscribed to the foregoing document and, being by me first duly sworn, declared that the statements therein
                                                    contained are within his or her personal knowlejige ad are true and correct.

                                                    SUBSCRIBED AND SWORN TO ME ON



                                                                                                                  Notary Publi     tate of Texas
                                                                                 MARIA M SEGOVIA
                                                                           T1 MY COMMISSION EXPIRES
                                                                           ,0*,     07/05/2021
                                                                          4*.   NOTARY ID: 129480220
              Case 4:21-cv-00625 Document 1-1 Filed on 02/26/21 in TXSD Page 11 of 11




     I, Marilyn Burgess, District Clerk of Harris
     County, Texas certify that this is a true and
     correct copy of the original record filed and or
     recorded in my office, electronically or hard
     copy, as it appears on this date.
     Witness my official hand and seal of office
     this February 18, 2021


     Certified Document Number:        94115214 Total Pages: 3




     Marilyn Burgess, DISTRICT CLERK
     HARRIS COUNTY, TEXAS




In accordance with Texas Government Code 406.013 electronically transmitted authenticated
documents are valid. If there is a question regarding the validity of this document and or seal
please e-mail support@hcdistrictclerk.com
